Title: From John Adams to Alexander Townsend, 26 June 1816
From: Adams, John
To: Townsend, Alexander



Sir
Quincy June 26. 1816

When I lent you two Letters from Col. Smith I ought to have lent you a third: but it was overlooked by the Person I Sent to find them. That third dated 24th. Feb. 1816 I now inclose, with a Request that after you have examined the three, to your Satisfaction, you would be So good as to return them to me.
You have in Contemplation a greater Subject than you perhaps are aware. I have Seen a Well in Amsterdam, which they told me was 800 feet deep. You may depend upon it that the Truth in human Affairs, lies often at the Bottom of  a Well deeper than this. So deep, that in great Affairs She is rarely drawn up, in her Simple native Majesty by any human Machinery.
My Love to your Sister, who deserves the gratefull Affection of every American as much as that of her unknown Admirer and your humble Servant
John Adams